Motion for an enlargement of time granted, insofar as to extend the respondent-appellant’s time to serve and file the record on appeal and appellant’s points to and including March 8, 1960, with notice of argument for the April 1960 Term of this court, said appeal to be argued or submitted when reached, Petitioners-respondents’ points are to be served and filed on or before March 21, 1960 and appellant’s reply points, if any, are to be served and filed on or before March 28, 1960, Concur -— Botein, P. J., Breitel, Valente, Stevens and Bergan, JJ.